UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7536



VICTOR TYRONE BASS,

                                              Plaintiff - Appellant,

          versus


ROBERT SMITH; G. BERRY; JOHN DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-745-5-H)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Tyrone Bass, Appellant Pro Se. William McBlief, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Victor Tyrone Bass appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint and

denying his motion for reconsideration.       We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Bass v. Smith, No. CA-97-745-5-H (E.D.N.C. Aug. 26 & Oct. 2, 1998).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2